Citation Nr: 1513423	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bronchitis.

2.  Entitlement to a compensable initial evaluation for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is associated with the record.

After a March 2012 statement of the case was issued by the RO, the Veteran submitted a VA skin disability benefits questionnaire.  However, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, the new evidence was submitted after the February 2015 Board hearing, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).  

In May 2014, the Veteran was provided a statement of the case addressing the issues of entitlement to service connection for depression and sinusitis.  In June 2014, the Veteran submitted a formal appeal to perfect his appeal with respect to these issues.  However, the additional issues have not been certified for appellate consideration and were not addressed at the Board hearing.  Accordingly, the RO still has jurisdiction over those issues.  The RO is reminded to complete its actions on those issues and to certify the issues when appropriate.


The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran informed the Board at a February 2015 hearing at the RO that he desired to withdraw his appeal for an initial compensable evaluation for bronchitis.

2.  Throughout the period of the claim, the Veteran's service-connected skin disability has affected more than 20 percent but less than 40 percent of the total body area and has not required constant or near constant systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable evaluation for bronchitis have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for an initial evaluation of 30 percent, but no higher, are met for eczematoid dermatitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a February 2015 Board hearing, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to an initial compensable evaluation for bronchitis.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and the appeal for that benefit must be dismissed.

Increased Evaluation for Eczematoid Dermatitis

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records and available private treatment records have been obtained.  In addition, the Veteran's private physician completed a VA disability benefits questionnaire in February 2015, that provides all information required for rating purposes.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Eczematoid dermatitis is rated as dermatitis or eczema (Diagnostic Code 7806) under the schedule of ratings for skin, 38 C.F.R. § 4.118.  In relevant part, the rating criteria are as follows:

A 60 percent rating contemplates more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A 30 percent rating contemplates 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent rating contemplates at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

38 C.F.R. § 4.118, Diagnostic Code 7806.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the August 2010 rating decision on appeal, the Veteran an initial noncompensable evaluation for eczematoid dermatitis was assigned, effective March 1, 2009.

For the reasons explained below, the Board has determined that a 30 percent evaluation is warranted throughout the period of the claim.

A March 2008 service treatment record (STR) notes that the Veteran was prescribed an oral medication for 14 days for elbow and back lesions.  A follow-up STR indicates the Veteran had had dermatitis for more than eight weeks and treated the skin condition with topical medication.
  
In connection with March 2010 private treatment at the Arkansas Skin Cancer Center, the Veteran reported an itchy rash that occurred on his arms, legs, chest, and back, that worsened in winter.  He indicated that a topical cortisone cream helped but the rash never completely went away.  The March 2010 private treatment note indicates the Veteran had scaly lesions on his back, arms, and thighs and was  prescribed a topical medication.  According to a September 2010 private treatment note, at the time of the Veteran's initial clinic visit, his eczematoid dermatitis was found on approximately 25 to 30 percent of his body, including most areas of the back and thighs.  The September 2010 treatment note indicates the Veteran's eczema had improved since.

According to a March 2012 private treatment note, the Veteran reported skin lesions throughout his extremities in the flexor regions and torso and was prescribed a topical medication.  In a January 2014 private treatment note, the Veteran's eczema was described as dry patchy skin regions, on the left arm especially.  It also reflects that he was prescribed a topical medication.

In the February 2015 Board hearing, the Veteran indicated that his private physician completed a VA disability benefits questionnaire related to his skin condition that indicated 25 to 30 percent of his body was affected by eczema dermatitis.  The Veteran reported that the disability benefits questionnaire accurately reflected the severity of his skin condition throughout the period of the claim.

The February 2015 VA disability benefits questionnaire completed by the Veteran's private physician notes the Veteran was treated with topical corticosteroids constantly, or near constantly, for dermatitis that affected 20 to 40 percent of the total body area and less than 5 percent of the total exposed body area at the time of the current examination.  The examiner noted the Veteran had dermatitis, annula, erythematous scaly lesions on his legs, arms, and back.

The Board concludes that the criteria for a 30 percent evaluation, but no more, are met throughout the period of the claim.  Based on the Veteran's testimony, the disability benefits questionnaire, and private treatment documents, the Board concludes that the Veteran's eczematoid dermatitis affected at least 20 but less than 40 percent of his total body area and required constant or nearly constant topical treatment.  A higher rating is not warranted because the evidence does not suggest that the Veteran's eczematoid dermatitis affected more than 40 percent of the entire body or exposed areas or that it required constant or nearly constant systemic therapy at any point during the period of the claim.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  Specifically, the Veteran's dry, itchy skin lesions are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 30 percent schedular rating is warranted throughout the period of the claim.


ORDER

The appeal for an initial compensable evaluation for bronchitis is dismissed.

The Board having determined that eczematoid dermatitis disability warrants a 30 percent evaluation throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


